14‐2241 
        In Re: TVIX Securities Litigation 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
                   At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 16th day of December, two thousand 
        fourteen. 
                                                 
        PRESENT:  RICHARD C. WESLEY, 
                              PETER W. HALL, 
                              GERARD E. LYNCH, 
                                         Circuit Judges. 
        ____________________________________________  
         
        ELITE AVIATION LLC, ENDLESS H3, 
         
                                  Plaintiffs‐Appellants, 
         
        DAVID SCHOTTENSTEIN, Individually and on behalf of all others similarly 
        situated, 
         
                                  Plaintiff, 
         
        WILLIAM BOSTEDO, Individually and on Behalf of All others Similarly 
        Situated, GRACE TRADING, LLC, ANN NICOLOSI, Individually and on behalf 
        of all other similarly situated, 
         
                          Consolidated‐Plaintiffs, 
 
                      v.                                 No. 14‐2241           
 
CREDIT SUISSE AG, RENATO FASSBIND, CREDIT SUISSE SECURITIES (USA) 
LLC, PAUL J. OʹKEEFE, HANS‐ULRICH DOERIG, BRADY W. DOUGAN, D. 
NEIL RADEY, WALTER B. KIELHOLZ, PETER BRABECK‐LETMATHE, 
THOMAS W. BECHTLER, ROBERT H. BENMOSCHE, NOREEN DOYLE, JEAN 
LANIER, ANTON VAN ROSSUM, AZIZ R.D. SYRIANI, DAVID W. SYZ, 
ERNST TANNER, RICHARD E. THORNBURGH, PETER F. WEIBEL, 
 
                          Defendants‐Appellees, 
 
NICHOLAS CHERNEY, VELOCITYSHARES LLC,  RICHARD HOGE, VLS 
SECURITIES LLC, 
 
                          Consolidated‐Defendants–Appellees.  
____________________________________________  
 
FOR APPELLANTS:                 MARK C. RIFKIN (Matthew M. Guiney, on the brief), 
                                Wolf Haldenstein Adler Freeman & Herz LLP, New 
                                York, NY. 
 
FOR APPELLEES:                  JAMES H.R. WINDELS (Emmet P. Ong, Melissa C. 
                                King, Scott A. Eisman, on the brief), Davis Polk & 
                                Wardwell LLP, New York, NY. 
____________________________________________  
 
           Appeal from the United States District Court for the Southern District of 
New York (Swain, J.). 
 
           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of the district court be and 

hereby is AFFIRMED. 



                                          2
       Plaintiffs‐Appellants  Elite Aviation LLC and Endless H3 appeal from an 

order and judgment dismissing their complaint for failure to state a claim 

pursuant to Federal Rule of Civil Procedure 12(b)(6).1  See In re TVIX Secs. Litig., 

___ F. Supp. 2d ___, 2014 WL 2575776 (S.D.N.Y. June 9, 2014).  We assume the 

parties’ familiarity with the underlying facts, procedural history, and issues on 

appeal.        

       Plaintiffs in this putative class action allege that they purchased Velocity 

Shares Daily 2x VIX Short Term Exchange Traded Notes (TVIX ETNs) pursuant 

to a Registration Statement, Prospectus, Pricing Supplement, and a February 

2012 Press Release issued by Defendant Credit Suisse that contained 

misstatements or omissions of material fact in violation of Sections 11 and 15 of 

the Securities Act, 15 U.S.C  §§ 77k, 77o. 

       In assessing the materiality of an alleged misstatement, we consider 

“[w]hether the defendants’ representations, taken together and in context, would 

have misled a reasonable investor.”   In re Morgan Stanley Info. Fund Secs. Litig., 

592 F.3d 347, 360 (2d Cir. 2010).  “It is not sufficient to allege that the investor 

1  The standard of review is neither in dispute nor determinative in this matter.  This 
Court reviews a district court’s dismissal under Rule 12(b)(6) de novo, accepting all 
factual allegations as true and drawing all reasonable inferences in favor of the plaintiff.  
Litwin v. Blackstone Grp., L.P., 634 F.3d 706, 715 (2d Cir. 2011). 
 


                                              3
might have considered the misrepresentation or omission important.” In re 

ProShares Trust Secs. Litig., 728 F.3d 96, 102 (2d Cir. 2013) (internal quotation 

marks omitted) 

      First, Plaintiffs allege that the Pricing Supplement contained material 

misstatements regarding the risk of holding TVIX ETNs for longer than one 

trading session.  In particular, Plaintiffs point to a series of hypothetical examples 

projecting performance of TVIX ETNs over a twenty‐year period and references 

to a “cash payment at maturity” and the “path of daily returns” as suggesting 

that the TVIX ETNs could or should be held longer than a single trading day.  

However, the Pricing Supplement clearly disclosed in numerous, repeated, 

sometimes boldfaced warnings that the ETNs were short‐term trading vehicles 

designed to achieve their stated investment objectives only on a daily basis and 

that the investment’s value was likely to erode if held for longer periods.  The 

hypothetical examples—prefaced by extensive disclaimers—could only be 

viewed as examples of the effects of various market factors on the ETNs and did 

not suggest that they were an appropriate long‐term investment.  Neither the 

hypothetical examples nor the other language cited by Plaintiffs undercuts the 




                                           4
resounding theme of the Pricing Supplement that the ETNs are unsuitable for 

any investment period longer than a single day.  Id. at 106. 

      Second, a subclass of Plaintiffs that purchased TVIX ETNs during a period 

in which Credit Suisse had suspended new issuances alleges that the offering 

documents and February Press Release omitted material information regarding 

the risk of purchasing TVIX ETNs during the suspension period.  However, the 

Pricing Supplement and Press Release explained Credit Suisse’s complete 

discretion over the issuance or nonissuance of new ETNs and that the temporary 

suspension of new issuances might cause the ETN’s market value to trade at 

values that differed significantly from the ETN’s indicative value.  No reasonable 

investor could have read these materials without realizing the risk inherent in 

purchasing TVIX ETNs at inflated prices in the secondary market during the 

suspension period.   

      “To establish section 15 liability, a plaintiff must first show a primary 

violation of section 11.  Having affirmed the dismissal of Plaintiffs’ section 11 

claims, we also affirm the dismissal of their section 15 claims.” Id. at 108 

(citations and alterations omitted). 

       




                                           5
      We have considered all of Plaintiffs’ arguments and find them to be 

without merit.  Accordingly, for the reasons set forth above, the judgment of the 

district court is AFFIRMED. 


                                      FOR THE COURT: 
                                      Catherine O’Hagan Wolfe, Clerk 
 
                                        




                                           6